Title: From Alexander Hamilton to James Stille, 7 July 1800
From: Hamilton, Alexander
To: Stille, James



New York July 7. 1800
Sir

I have received your letter of the 4th instant, and shall with pleasure give you my advice, for as such only it must be regarded, since I consider my military functions as having ceased. It appears to me to be an adviseable step for you to liberate those Citizens who surrendered to and are now under your custody, sending their names with the proper charges against them to the district Attorney Mr Harrison of this City. As it is probable that some civil process may take place against those of your Soldiers who were engaged in this affair, it will be requisite that you should have it properly answered and attended to, and that in this, as well as in other cases which may occur, you will be particularly cautious, for the honor of the Service, that due respect may be paid to the civil authority.
with true consideration
Capt J. Stille
